 



Exhibit 10(f)(iii)
AMENDMENT NUMBER TWO
TO THE
HARRIS CORPORATION RETIREMENT PLAN
     WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Retirement Plan, as
amended and restated effective July 1, 2007 (the “Plan”);
     WHEREAS, pursuant to Section 17.1 of the Plan, the Management Development
and Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”) has the authority to amend the Plan;
     WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation Committee
has delegated to the Employee Benefits Committee of the Corporation (the
“Employee Benefits Committee”) the authority to adopt non-material amendments to
the Plan; and
     WHEREAS, the Employee Benefits Committee desires to amend the Plan to
reflect special rules related to (i) the participation therein by Multimax
Incorporated, effective September 8, 2007; (ii) the merger of the Harris
Broadcast Communications Division 401(k) Plan with and into the Plan, effective
September 30, 2007 and (iii) the merger of the Harris Technical Services
Corporation 401(k) Plan with and into the Plan, effective October 31, 2007.
     NOW, THEREFORE, BE IT RESOLVED, that Schedule A to the Plan — “Special
Rules Applying to Transfer Contributions and Transferred Employees” hereby is
amended in the following respects:
     1. The final sentence of Section 2(a) of Schedule A hereby is amended in
its entirety, effective September 30, 2007, to read as follows:
     The Broadcast Plan shall be merged with and into the Plan, effective
September 30, 2007.
     2. Section 2 of Schedule A hereby is amended, effective September 30, 2007,
to add thereto the following new subsections (c) — (f):

1



--------------------------------------------------------------------------------



 



     (c) Vesting. Former participants in the Broadcast Plan who were hired by
Leitch, OSI or Videotek, Inc. prior to January 1, 2006 shall be 100% vested in
their Accounts under the Plan.
     (d) In-Service Withdrawal of Certain Profit Sharing Contributions. A former
participant in the Videotek, Inc. 401(k) Plan, which plan was merged into the
Broadcast Plan effective June 30, 2006 (the “Videotek Plan”) who has completed
at least 10 Years of Service may elect an in-service withdrawal of an amount not
to exceed 50% of the portion of his or her Account attributable to employer
non-elective discretionary profit sharing contributions made to the Videotek
Plan. Notwithstanding any provision of the Plan to the contrary, for this
purpose, a “Year of Service” is a Plan Year during which the Participant is
credited with at least 1,000 Hours of Service.
     (e) Service. Service shall be credited for purposes of the Plan with Aastra
Digital Video and Aastra Telecom U.S., Inc. (in the latter case, provided that
the Participant commenced employment by the Company in connection with the
acquisition by the Company of the assets of Aastra Telecom U.S., Inc.).
     (f) Qualified Nonelective Contributions. The Broadcast Plan contained
certain “qualified nonelective contributions” within the meaning of section
401(m)(4)(C) of the Code (“QNECs”). For purposes of the Plan, such QNECs and
earnings thereon (i) shall be 100% vested and nonforfeitable and (ii) shall be
ineligible for hardship withdrawal.
     3. The final sentence of Section 3(a) of Schedule A hereby is amended in
its entirety, effective October 31, 2007, to read as follows:
     The HTSC Plan shall be merged with and into the Plan, effective October 31,
2007.
     4. Section 3 of Schedule A hereby is amended, effective October 31, 2007,
to add thereto the following new subsection (d):
     (d) Service. Service with “Resource Consultants, Inc. USPS MTSC (effective
March 1, 2004)” shall be credited for purposes of the Plan.

2



--------------------------------------------------------------------------------



 



     5. The following new Section 4 hereby shall be added to Schedule A,
effective September 8, 2007:
          4. Multimax, Inc. 401(k) Retirement Savings Plan
     (a) In General. Multimax Incorporated (“Multimax”) formerly sponsored the
Multimax, Inc. 401(k) Retirement Savings Plan (the “Multimax Plan”), which plan
was frozen as to new participants and new contributions effective September 7,
2007. Effective September 8, 2007, Multimax became an Employer under this Plan.
The Multimax Plan shall be merged with and into this Plan effective December 31,
2007.
     (b) Match Eligibility. Participants who were employed by Multimax on
September 7, 2007 shall be eligible to receive a matching contribution pursuant
to Section 4.2 of the Plan effective as of the first day of the calendar month
coinciding with or following 30 days of employment with Multimax or any
Affiliate thereof.
     (c) Vesting. The Profit Sharing Accounts of Participants who were employed
by Multimax on September 7, 2007 shall be 100% vested and nonforfeitable. The
vested and nonforfeitable percentage of the Matching Accounts of Participants
who were employed by Multimax on September 7, 2007 shall be determined as
follows by reference to a Participant’s Years of Service as of the date of the
Participant’s termination of employment:

          Years of Service   Percentage  
Less than 1
    0 %
At least 1 but less than 2
    33 %
At least 2 but less than 3
    66 %
3 or more
    100 %

     (d) Service. Service with “Legacy Multimax Inc.” shall be credited for
purposes of the Plan.
     APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 19th
day of September, 2007.

                  /s/ John D. Gronda       John D. Gronda, Secretary           

3